DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Remarks
This is a reply to the application filed on 03/24/2021, in which, claims 1-30 remain pending in the present application with claims 1, 23, 29, and 30 being independent claims.
When making claim amendments, the applicant is encouraged to consider the references in their entireties, including those portions that have not been cited by the examiner and their equivalents as they may most broadly and appropriately apply to any particular anticipated claim amendments.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 02, 2022 and August 17, 2022 are in compliance with the provisions of 37 CFR 1.97 and are being considered by the Examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) Element in Claim for a Combination. - An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the words “element” and/or “means” (or “step for”, “device”, “unit”, “mechanism”, “module”, “engine”, “component”, “member”, “apparatus”, “machine”, “system”, “assembly”, “portion”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.
Absence of the word “means” in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function.
The claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
means for providing a plurality of optical elements configured to direct light… in claim 29; 
means for providing one or more support structures… in claim 29; and
means for receiving light… in claim 29.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. (FP 7.30.06).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 and 23-30 are rejected under 35 U.S.C. 103 as being unpatentable over Attar et al. (US 9654696 B2, hereinafter referred to as “Attar”) in view of Ferreira et al. (US 20200284883 A1, hereinafter referred to as “Ferreira”).
Regarding claim 1, Attar discloses an apparatus for image capture comprising: 
a plurality of optical elements configured to direct light from an environment toward an image sensor (see Attar, Column 7, lines 12-16: “Each lens transfers light emitted or reflected from objects in the field of view onto a proportional area in the image sensor. The optical track of each lens is proportional to the segment of the image sensor which the emitted or reflected light is projected on.”); and 
one or more support structures coupled to the plurality of optical elements, the one or more support structures configured to support each of the plurality of optical elements at a relative location with respect to the image sensor (see Attar, Column 11, lines 38-42: “The lens holder 1104 has the function of a spacer as well, because the lens array 1103 is supported by the lens holder 1104. The height of this support determines for a dominant part the distance between the lens array 1103 and the sensor 1101”).
Regarding claim 1, Attar discloses all the claimed limitations with the exception of wherein each of the plurality of optical elements configured to receive light from the environment based on a different field of view, as received light, and direct the received light toward the image sensor.
Ferreira from the same or similar fields of endeavor discloses wherein each of the plurality of optical elements configured to receive light from the environment based on a different field of view, as received light, and direct the received light toward the image sensor (see Ferreira, paragraph [1255]: “The optics arrangement 12002 may be configured to direct (e.g., to focus or to collimate) the received light towards a sensor 52 of the LIDAR system 12000. The optics arrangement 12002 may have or may define a field of view 12004 of the optics arrangement 12002. The field of view 12004 of the optics arrangement 12002 may coincide with the field of view of the LIDAR system 12000. The field of view 12004 may define or may represent an area (or a solid angle) through (or from) which the optics arrangement 12002 may receive light (e.g., an area visible through the optics arrangement 12002)”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Ferreira with the teachings as in Attar. The motivation for doing so would ensure the system to have the ability to use the optics arrangement of the optical component disclosed in Ferreira to direct received light towards an image sensor wherein the optics arrangement may have or may define a field of view of the optics arrangement which represents an area through which the optics arrangement may receive light thus configuring each of the plurality of optical elements to receive light from the environment based on a different field of view and directing the received light toward the image sensor in order to direct different field of views of the environment toward the image sensor so that capture apparatus capable of capturing an expanded field of view.
Regarding claim 2, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the plurality of optical elements are arranged in laterally adjacent positions with respect to one another (see Attar, FIG. 21 and Column 12, lines 23-25: “The lens package 1300 also includes light-shielding walls for preventing crosstalk between light beams passing through adjacent lens elements of the lens array 1301, 1302”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 3, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the one or more support structures comprises a three-dimensional, transparent structure (see Attar, FIG. 21 and Column 12, lines 18-20: “The polymer based lens elements are provided on transparent substrates 1309, 1310 via replication technology”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 4, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 3, wherein the three-dimensional, transparent structure comprises an outer surface having a plurality of facets, each of the plurality of facets configured to support one of the plurality of optical elements in a fixed position with respect to the image sensor (see Ferreira, paragraph [1581]: “The outer surface of the cylinder may be configured to absorb light. One or more portions 10502 of the is outer surface may be configured to reflect light. As another example, the carrier 10402 may have a prism shape (as shown, for example, in FIG. 105B and FIG. 105C). One or more of the side surfaces of the prism may be configured to absorb light. One or more of the side surfaces (or one or more portions of the side surfaces) of the prism may be configured to reflect light. By way of example, the one or more reflecting surfaces 10502 may be arranged on one or more side surfaces (e.g., on one or more portions of the side surfaces), which would otherwise be light-absorbing. As an example, each side surface may include at least one reflecting surface 10502”).
The motivation for combining the references has been discussed in claim 1 above. 
Regarding claim 5, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 3, wherein the three-dimensional, transparent structure comprises one or more dividers for isolating a light path between an optical element and the image sensor (see Attar, Column 13, lines 38-42: “Spacers mentioned in the Figs. are made of a rigid material, for example glass, silicon or a composite material such as FR4. In an embodiment the spacer plate is so configured that it will not interfere with the light path through the two separate lens elements”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 6, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 3, wherein the three-dimensional, transparent structure comprises a glass material (see Attar, Column 12, lines 20-22: “Examples of transparent substrates are glass, polymers, quartz, ceramics, sapphire, crystalline alumina, Yttria, yttrium aluminium garnet (YAG)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 7, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 3, wherein the three-dimensional, transparent structure comprises a polymer material (see Attar, Column 12, lines 20-22: “Examples of transparent substrates are glass, polymers, quartz, ceramics, sapphire, crystalline alumina, Yttria, yttrium aluminium garnet (YAG)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 8, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 7, wherein the polymer material comprises a polycarbonate material (see Attar, Column 12, lines 56-60: “The replica layer used in the multi-lens camera system can be composed of a UV curable polymer, selected from the group of polycarbonates, polystyrenes, poly(meth)acrylates, polyurethanes, polyamids, polyimide, polyethers, polyepoxides and polyesters”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 9, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the plurality of optical elements are in non-adjacent positions with respect to one another (see Ferreira, paragraph [1575]: “The optical device 10302 may optionally include one or more optical elements 10412 (e.g., one or more lenses) disposed between the carrier 10402 and the sensor 52”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 10, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, further comprising a plurality of light guides, each of the plurality of light guides configured to guide light received by one of the plurality of optical elements toward the image sensor (see Ferreira, paragraph [1575]: “The one or more optical elements 10412 may be configured to focus or collimate onto the sensor 52 the light directed towards the sensor 52 (e.g., from the mirror structure)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 11, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein each of the plurality of optical elements comprises a diffractive optical element (see Ferreira, paragraph [0446]: “Orientation of the emission direction by tilting some of the laser pixels and/or by using diffractive optics, for example an array of microlenses, allows a distributed emission into the desired Field-of-View (FOV)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 12, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 11, wherein the diffractive optical element comprises a diffractive grating film (see Ferreira, paragraph [1684]: “The one or more coupling structures may have a corrugated pattern (e.g., a grating). Each corrugated pattern may be configured (e.g., its properties, such as its geometry, may be matched) to diffract incident light into a respective waveguide”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 13, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the each of the plurality of optical elements comprises a refractive lens (see Attar, Column 13, lines 3-6: “An advantage of the replication process is that lenses having an intricate refractive surface, such as an aspherical surface, can be produced in simple manner, without complicated processes of grinding and polishing the lens body being required”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 14, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the plurality of optical elements have a uniform size (see Ferreira, paragraph [2293]: “The sensor image plane may include of fixed-sized sensor elements and/or of sensor pixels that can be adaptively grouped into larger or smaller sensor areas. The spatial segments can be equal or unequal in their size and/or shape and/or distance, measured in a plane that is perpendicular to the optical axis of a sensor array”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 15, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, wherein the plurality of optical elements have different sizes (see Ferreira, paragraph [2293]: “The sensor image plane may include of fixed-sized sensor elements and/or of sensor pixels that can be adaptively grouped into larger or smaller sensor areas. The spatial segments can be equal or unequal in their size and/or shape and/or distance, measured in a plane that is perpendicular to the optical axis of a sensor array”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 16, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 15, wherein a first one of the plurality of optical elements has a first size and is located at a first position relative to a center axis of the image sensor, and a second one of the plurality of optical elements has a second size and is located at a second position farther than the first position relative to the center axis of the image, the first size being smaller than the second size (see Ferreira, paragraph [1421]: “the size change between regions may be constant in proportion. For example, a ratio between the second size and the first size may be substantially the same as a ratio between the third size and the second size. Alternatively, the size may vary by a larger or smaller amount for increasing distance from the center of the sensor 52. For example, a ratio between the second size and the first size may be larger or smaller than a ratio between the third size and the second size”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 17, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 15, wherein a first one of the plurality of optical elements has a first size and is located at a first position relative to a center axis of the image sensor, and a second one of the plurality of optical elements has a second size and is located at a second position farther than the first position relative to the center axis of the image, the first size being larger than the second size (see Ferreira, paragraph [1421]: “the size change between regions may be constant in proportion. For example, a ratio between the second size and the first size may be substantially the same as a ratio between the third size and the second size. Alternatively, the size may vary by a larger or smaller amount for increasing distance from the center of the sensor 52. For example, a ratio between the second size and the first size may be larger or smaller than a ratio between the third size and the second size”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 18, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 1, further comprising a plurality of shutters coupled to the plurality of optical elements, each shutter of the plurality of shutters operable in (1) an open position and (2) a closed position at different times, wherein in the open position, the shutter is configured to allow light from a corresponding optical element to reach the image sensor, and wherein in the closed position, the shutter is configured to block light from the corresponding optical element from reaching the image sensor (see Ferreira, paragraph [5857]: “The shutter 16912 may be configured or controlled to control an exposure time of the optical sensor array 16906 (e.g., an exposure time of the camera 16908). The shutter 16912 may be configured to block light (e.g., when closed or when inserted into the optical path) and to allow light to pass (e.g., when open)”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 19, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 18, wherein each shutter of the plurality of comprises a liquid crystal element having liquid crystals (see Ferreira, paragraph [6111]: “Non-mechanical solutions may comprise so called optical phased arrays (OPA) in which the phases of light waves are varied by dynamically controlling the optical properties of an adjustable optical element (e.g. phase modulators, phase shifters, Liquid Crystal Elements (LCD), etc.)”) operable in (1) the open position and (2) the closed position at different times, based on the control signals provided by the control circuitry (see Ferreira, paragraph [5858]: “The shutter controller may be configured to open the shutter 16912 in accordance (e.g., in synchronization) with the light emission by the light source 42. The shutter controller may be configured to keep the shutter 16912 open for a predefined time period (e.g., during a scan or a portion of a scan of the field of view 16904 by the light source 42, e.g. for at least 2 ms or at least 5 ms). Illustratively, an amount of collected infra-red light (e.g., a number of detected laser lines in the detected infra-red image) may increase for increasing time in which the shutter is open”).
The motivation for combining the references has been discussed in claim 1 above.
Regarding claim 20, the combination teachings of Attar and Ferreira as discussed above also disclose the apparatus of claim 18, wherein each shutter of the plurality of shutters comprises a micro-electro-mechanical systems (MEMS) structure operable in (1) the open position and (2) the closed position at different times, based on the control signals provided by the control circuitry (see Ferreira, paragraph [6111]: “Mechanical solutions may comprise rotating mirrors, oscillating mirrors, in particular oscillating micro-electromechanical mirrors (MEMS), Digital Mirror Devices (DMD), Galvo-Scanner, etc”).
The motivation for combining the references has been discussed in claim 1 above.
Claim 23 is rejected for the same reasons as discussed in claim 1 above.
Claim 24 is rejected for the same reasons as discussed in claim 3 above.
Claim 25 is rejected for the same reasons as discussed in claim 4 above.
Claim 26 is rejected for the same reasons as discussed in claim 11 above.
Claim 27 is rejected for the same reasons as discussed in claim 18 above.
Claim 28 is rejected for the same reasons as discussed in claim 20 above.
Claim 29 is rejected for the same reasons as discussed in claim 1 above.
Claim 30 is rejected for the same reasons as discussed in claim 1 above. In addition, the combination teachings of Attar and Ferreira as discussed above also disclose a non-transitory computer readable medium storing therein for execution by one or more processing units (see Ferreira, paragraph [0715]: “The computer program product includes a plurality of program instructions that may be embodied in non-transitory computer readable medium, which when executed by a computer program device”).
The motivation for combining the references has been discussed in claim 1 above.
Claims 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Attar and Ferreira as applied to claim 1, and further in view of Bub (US 20100134662 A1, hereinafter referred to as “Bub”).
Regarding claim 21, the combination teachings of Attar and Ferreira as discussed above disclose all the claimed limitations with the exceptions of the apparatus of claim 18, further comprising control circuitry configured to provide control signals to the plurality of shutters, to sequentially select different ones of the plurality of shutters for opening at different times, wherein a selected one of the plurality of shutters is placed in the open position while remaining ones of the plurality of shutters are placed in the closed position.
Bub from the same or similar fields of endeavor discloses the apparatus of claim 18, further comprising control circuitry configured to provide control signals to the plurality of shutters, to sequentially select different ones of the plurality of shutters for opening at different times, wherein a selected one of the plurality of shutters is placed in the open position while remaining ones of the plurality of shutters are placed in the closed position (see Bub, paragraph [0041]: “The shutter elements in each subset are electronically linked so that all the shutter elements in that subset open and close simultaneously, as determined by control electronics”).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the teachings as in Bub with the teachings as in Attar and Ferreira. The motivation for doing so would ensure the system to have the ability to use the shutter array comprising a plurality of shutter elements disclosed in Bub to electronically link shutter elements in each subsets and to control each subset open and close simultaneously thus providing control signals to the plurality of shutters and sequentially selecting different ones of the plurality of shutters for opening at different times wherein a selected one of the plurality of shutters is placed in the open position while remaining ones of the plurality of shutters are placed in the closed position in order to control plurality of shutters to selectively choose different beams of light received from different fields of view of the environment to be projected onto the image sensor so that an expanded field of view can be achieved by utilizing a single image sensor to capture image content.
Regarding claim 22, the combination teachings of Attar, Ferreira, and Bub as discussed above also disclose the apparatus of claim 21, wherein the control signals repeat a switching pattern, wherein according to the switching pattern, every one of the plurality of shutters is selected once to be place in the open position while remaining ones of the plurality of shutters are placed in the closed position (see Bub, paragraph [0050]: “The second exposure group has a different sequence of opening times: the top left pixel of the second group opens between 0.75 and 1.0 s, the top right pixel opens between 0 and 0.25 s, and so on. Further, the sequence is not repeated for sequential frames: the pattern of exposures for 0 to 1 s is different than that from 1 to 2 s, and for each frame thereafter, depending on the length of the shuffled sequence”).
The motivation for combining the references has been discussed in claim 21 above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIENRU YANG whose telephone number is (571)272-4212. The examiner can normally be reached Monday - Friday 10 AM - 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAI TRAN can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NIENRU YANG
Examiner
Art Unit 2484



/NIENRU YANG/Examiner, Art Unit 2484 

/THAI Q TRAN/Supervisory Patent Examiner, Art Unit 2484